—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered August 9, 1996, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*238The defendant contends that he was denied the effective assistance of counsel because of certain alleged conflicts of interest and counsel’s alleged failure to gather exculpatory evidence. However, these claims concern matters dehors the record and thus are not reviewable on appeal (see, People v Boyd, 244 AD2d 497; People v Ahmed, 243 AD2d 482; People v Smalls, 236 AD2d 491). The record otherwise fails to support the defendant’s claim since it demonstrates that he was afforded meaningful representation throughout the proceedings (see, People v Ellis, 81 NY2d 854; People v Baldi, 54 NY2d 137; People v Boyd, supra).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Bracken, J. P., S. Miller, Krausman and H. Miller, JJ., concur.